ORDER
Certiorari was granted in this case on October 26, 1979. The record was retained in the Family Court pending a hearing. Said hearing having now concluded, the stenographer in this case is directed to prepare forthwith the transcript of the hearing together with the Family Court justice’s decision and to make completed portions of said transcript available to counsel as soon as they are transcribed. This case is specially assigned for oral argument to Friday, June 20, 1980. The petitioner’s brief shall be filed on or before May 23, 1980 and the respondents’ brief shall be filed on or before June 13, 1980.